EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Neal Maskeri, Reg. #61,591 April 9, 2021. 

Listing of the Claims:
1.	(Currently Amended) An image capture device comprising:
an image sensor configured to capture image data at night, wherein the image data includes a first image that is temporally precedent to a second image;
an image processor configured to:
determine a motion estimation based on a comparison of a portion of the first image and a portion of the second image, wherein the portion of the first image corresponds to the portion of the second image;
obtain a mask based on the motion estimation; and
subtract the mask from the second image to obtain a denoised image; and
a video encoder configured to:
dynamically select a bitrate based on an ISO setting of the image capture device prior to an image capture or during the image capture;
receive the denoised image from the image processor;
encode the denoised image in a video format; and


2.	(Original) The image capture device of claim 1, wherein the image sensor is further configured to support an integration time of 30 seconds or more.

3.	(Original) The image capture device of claim 1, wherein the video encoder is an advanced video coding (AVC) encoder or a high-efficiency video coding (HEVC) encoder.

4.	(Original) The image capture device of claim 1, wherein the video encoder is configured to encode the denoised image at a bitrate from about 60 Mbps to about 120 Mbps.

5.	(Canceled) 

6.	(Previously Presented) The image capture device of claim 1, wherein the video encoder is further configured to dynamically select the bitrate based on an integration time.

7.	(Original) The image capture device of claim 1, wherein the video encoder is further configured to dynamically select the bitrate based on a function of a scene classification.

8.	(Original) The image capture device of claim 7, wherein the scene classification is a night sky, a sunrise, or a sunset.

9-15.	(Canceled)

16.	(Currently Amended) An image capture device comprising:
an image sensor configured to capture image data, wherein the image data includes a first image that is temporally precedent to a second image;
an image processor configured to:
determine a motion estimation based on a comparison of a portion of the first image and a portion of the second image, wherein the portion of the first image corresponds to the portion of the second image; and
subtract a mask from the second image to obtain a denoised image, wherein the mask is based on the motion estimation; and
a video encoder configured to:
dynamically select a bitrate based on an ISO setting of the image capture device prior to an image capture or during the image capture;
receive the denoised image from the image processor;
encode the denoised image in a video format; and
output a video file in the video format.

17.	(Original) The image capture device of claim 16, wherein the video encoder is an advanced video coding (AVC) encoder or a high-efficiency video coding (HEVC) encoder.

18.	(Canceled) 

19.	(Previously Presented) The image capture device of claim 16, wherein the video encoder is further configured to dynamically select the bitrate based on an integration time.

20.	(Original) The image capture device of claim 16, wherein the video encoder is further configured to dynamically select the bitrate based on a function of a scene classification.

21.	(Currently Amended) A method for use by an image capture device, the method comprising:
capturing image data that includes a first image that is temporally precedent to a second image;
determining a motion estimation based on a comparison of a portion of the first image and a portion of the second image, wherein the portion of the first image corresponds to the portion of the second image;
subtracting a mask from the second image to obtain a denoised image, wherein the mask is based on the motion estimation;
dynamically selecting a bitrate based on an ISO setting of the image capture device prior to an image capture or during the image capture;
encoding the denoised image in a video format; and
outputting a video file in the video format.



23.	(Previously Presented) The method of claim 21, wherein the denoised image is encoded at a bitrate from about 60 Mbps to about 120 Mbps.

24.	(Canceled) 

25.	(Previously Presented) The method of claim 21, wherein dynamically selecting the bitrate is based on an integration time.

26.	(Previously Presented) The method of claim 21, wherein dynamically selecting the bitrate is based on a function of a scene classification.

27.	(Previously Presented) The method of claim 26, wherein the scene classification is a night sky, a sunrise, or a sunset.

Allowed Claims
Claims 1-4, 6-8, 16, 17, 19-23, and 25-27 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645.  The examiner can normally be reached on 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484